WOODALL, Justice
(dissenting).
In my opinion, the undisputed evidence shows that Howard failed to act with due diligence in identifying Walter Griffin as the party intended to be sued. Within a few days of the accident, Howard’s attorney was given information identifying Emfinger as Howard’s supervisor and identifying Walter Griffin as a person of authority at Southeast Pallet. Howard did nothing to determine the extent of the responsibilities of Emfinger or Walter and added Walter as a defendant only after Emfinger volunteered information in an affidavit filed in January 2006.